Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  January 9, 2014                                                      Robert P. Young, Jr.,
                                                                                 Chief Justice

  146791(131)                                                         Michael F. Cavanagh
                                                                      Stephen J. Markman
                                                                          Mary Beth Kelly
                                                                           Brian K. Zahra
  STATE OF MICHIGAN ex rel. MARCIA                                 Bridget M. McCormack
                                                                         David F. Viviano,
  GURGANUS,                                                                           Justices
            Plaintiff-Appellee,
                                               SC: 146791
  v                                            COA: 299997
                                               Kent CC: 09-003411-CZ
  CVS CAREMARK CORPORATION, CVS
  PHARMACY, INC., CAREMARK, L.L.C.,
  CAREMARK MICHIGAN SPECIALTY
  PHARMACY, L.L.C., CAREMARK
  MICHIGAN SPECIALTY PHARMACY
  HOLDING, L.L.C., CVS MICHIGAN, L.L.C.,
  WOODWARD DETROIT CVS, L.L.C.,
  REVCO DISCOUNT DRUG CENTERS, INC.,
  KMART HOLDING CORPORATION, SEARS
  HOLDINGS CORPORATION, SEARS
  HOLDINGS MANAGEMENT
  CORPORATION, SEARS, ROEBUCK &
  COMPANY, RITE AID OF MICHIGAN, INC.,
  PERRY DRUG STORES, INC., TARGET
  CORPORATION, KROGER COMPANY OF
  MICHIGAN, KROGER COMPANY,
  WALGREEN COMPANY, and WAL-MART
  STORES, INC.,
             Defendants-Appellants.
  _________________________________________/

  CITY OF LANSING and DICKINSON PRESS,
  INC.,
            Plaintiffs-Appellees,
            Cross-Appellants,
                                               SC: 146792
  v                                            COA: 299998
                                               Kent CC: 09-007827-CZ
  RITE AID OF MICHIGAN, INC., and PERRY
  DRUG STORES, INC.,
             Defendants-Appellants,
             Cross-Appellees.
  _________________________________________/
                                                                                                            2

CITY OF LANSING, DICKINSON PRESS,
INC., and SCOTT MURPHY,
            Plaintiffs-Appellees,
            Cross-Appellants,
                                                               SC: 146793
v                                                              COA: 299999
                                                               Kent CC: 10-000619-CZ
CVS CAREMARK CORPORATION, CVS
PHARMACY, INC., CAREMARK, L.L.C.,
CAREMARK MICHIGAN SPECIALTY
PHARMACY, L.L.C., CAREMARK
MICHIGAN SPECIALTY PHARMACY
HOLDING, L.L.C., CVS MICHIGAN, L.L.C.,
WOODWARD DETROIT CVS, L.L.C.,
REVCO DISCOUNT DRUG CENTERS, INC.,
KMART HOLDING CORPORATION, SEARS
HOLDINGS CORPORATION, SEARS
HOLDINGS MANAGEMENT CORPORATION,
SEARS, ROEBUCK & COMPANY, TARGET
CORPORATION, KROGER COMPANY OF
MICHIGAN, KROGER COMPANY,
WALGREEN COMPANY, and WAL-MART
STORES, INC.,
           Defendants-Appellants,
           Cross-Appellees.
_________________________________________/

       On order of the Chief Justice, the motion of the Michigan Association of Health
Plans for leave to file an amicus curiae brief is GRANTED. The amicus brief submitted
on January 8, 2014, is accepted for filing.




                               I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.


                                   January 9, 2014
                                                                                   Clerk